Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Pamela Bryan, a.k.a. Pamela Jones,
Petitioner
Vv.
Social Security Administration.

Docket No. C-10-578

Decision No. CR2151

Date: June 11, 2010

DECISION

I sustain the authority of the Social Security Administration (SSA) to garnish the wages
of Petitioner, Pamela Bryan, a.k.a. Pamela Jones, to collect an unpaid debt from
Petitioner to SSA in the principal amount of $291.67, plus whatever interest, penalties,
and fees that may have accrued.

I. Background

This case is brought pursuant to 31 U.S.C. § 3720D(b)(5), which entitles an individual to
a hearing regarding administrative wage garnishment concerning the following issues:

(A) the existence or the amount of the debt, and

(B) in the case of an individual whose repayment schedule is established
other than by written agreement . . . the terms of the repayment
schedule.

Petitioner requested a hearing to challenge the existence of a debt that SSA
allegedly owed her. She has not contested the terms of a repayment schedule.

I directed the parties to file pre-hearing exchanges, consisting of briefs and any
proposed exhibits. SSA filed a brief and 20 proposed exhibits, which it identified
as SSA Ex. 1 — SSA Ex. 20. Petitioner filed a brief without proposed exhibits.
Neither SSA nor Petitioner provided me with the direct testimony of proposed
witnesses. Consequently, I conclude that no need exists for an in-person hearing
in this case. I receive into evidence SSA Ex. 1 — SSA Ex. 20.

IL. Issue, findings of fact and conclusions of law
A. Issue

The issue in this case is whether Petitioner is indebted to SSA in the principal
amount of $291.67, plus whatever interest, penalties, and fees that may have
accrued.

B. Findings of fact and conclusions of law

The exhibits that SSA submitted establish the following facts. SSA employed
Petitioner. On June 26, 2001, SSA issued an emergency replacement pay check to
her totaling $616.67, based on her claim that she had not received original pay
check. SSA Ex. 3 at 1. On June 29, 2001, SSA issued a second replacement
check to Petitioner, also in the amount of $616.67. SSA Ex. 4 at 1. SSA
subsequently recovered the entire $616.67 amount of the first replacement check.
SSA Ex. 5. That left outstanding the amount of the second replacement check.

SSA then attempted to collect the amount of the second replacement check by
deducting $25 per pay period from Petitioner’s wages beginning with the pay
period ending on December 15, 2001. SSA Ex. 6— SSA Ex. 18. However,
Petitioner was separated from her employment with SSA on May 17, 2002, before
the entire debt amount was repaid. The uncollected balance of the $616.67
overpayment was $291.67. SSA Ex. 6— SSA Ex. 18.

On July 5, 2002, SSA sent a letter to Petitioner informing her of the debt. SSA
Ex. 1. The letter contained an error in that it incorrectly referred to the total
indebtedness as $355.20, as opposed to $291.67. SSA sent a second letter to
Petitioner on June 9, 2003. SSA Ex. 2. Petitioner did not respond to either of
these letters. SSA then referred Petitioner’s debt to the Department of the
Treasury (DOT) for collection through DOT’s Debt Management Services. On
October 21, 2009, that agency sent a letter to Petitioner demanding repayment of
the debt plus interest, penalties, and fees that had accrued. SSA Ex. 19 at 2.
Petitioner responded by asserting, in effect, that she owed no money to SSA. Id.
at 3.

The evidence that SSA offered is persuasive evidence of the existence of a debt
owed to SSA by Petitioner in the amount stated. That evidence shifts the burden
to Petitioner to prove that no debt exists or that the amount of the debt is incorrect.
31 C.F.R. § 285.11(£)(8)(ii).
Petitioner has offered no evidence to rebut that which SSA has submitted. She has
submitted no exhibits or documentation whatsoever to show that the checks were
not issued to her or that she repaid the amount of these checks. Her argument,
essentially, is to contend that she was unaware of the existence of any debt at the
time of her separation from SSA. Petitioner’s brief at 1.

That assertion is belied by evidence that SSA offered, which establishes that
Petitioner was told about the existence of her debt virtually at the same time that
she was separated from SSA and that she was told a second time shortly thereafter.
SSA Ex. 1; SSA Ex. 2. Furthermore, a claim of lack of awareness of a debt is no
defense, even if it is true. Petitioner is responsible for repayment of her debt
whether or not she was aware of it at the time of her separation from SSA.

/s/

Steven T. Kessel
Administrative Law Judge
